Citation Nr: 0827498	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-27 295	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have performed active service 
from January 1968 to October 1978.  

2.  In July 2008, the Board was notified by the RO that the 
veteran had died on June [redacted], 2008, prior to active 
consideration of his appeal by the Board.  



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, in this case, the appellant died during the 
pendency of his appeal.  As a matter of law, a claim does not 
survive the death of the appellant.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  

Here, the veteran's appeal was certified to the Board in 
February 2007.  In July 2008, prior to active consideration 
of the matter, the Board was notified that the veteran had 
died on June [redacted], 2008.  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction on the part of the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2007).  



ORDER

The appeal as to the claim for a TDIU rating is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


